            Case 3:18-cv-00673-CL   Document 38   Filed 05/26/20   Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                  PORTLAND DIVISION



LARRY S.,                                                 Case No. 3:18-cv-00673-CL
                                                                            ORDER
                 Plaintiff,

       v.

ANDREW SAUL, Commissioner
of Social Security

            Defendant,
_______________________________________
AIKEN, District Judge.

       Magistrate Judge Mark Clarke filed his Findings and Recommendations

(“F&R”) (doc. 32) recommending that the decision of the Commissioner be

AFFIRMED. This case is now before me. See 28 U.S.C. § 636(b)(1)(B) and Fed. R.

Civ. P. 72(b).

       No objections have been timely filed.      This Court previously granted an

extension of time in which to file objections (doc. 36) Objections were due by May 18,

2020. Although this relieves me of my obligation to perform a de novo review, I retain

the obligation to “make an informed, final decision.” Britt v. Simi Valley Unified Sch.

Dist., 708 F.2d 452, 454 (9th Cir. 1983), overruled on other grounds, United States v.


Page 1 - ORDER
        Case 3:18-cv-00673-CL     Document 38     Filed 05/26/20   Page 2 of 2




Reyna-Tapia, 328 F.3d 1114, 1121–22 (9th Cir. 2003) (en banc). The Magistrates Act

does not specify a standard of review in cases where no objections are filed. Ray v.

Astrue, 2012 WL 1598239, *1 (D. Or. May 7, 2012). Following the recommendation

of the Rules Advisory Committee, the Court review the F&R for “clear error on the

face of the record[.]” Fed. R. Civ. P. 72 advisory committee’s note (1983) (citing

Campbell v. United States District Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also

United States v. Vonn, 535 U.S. 55, 64 n.6 (2002) (stating that, “[i]n the absence of a

clear legislative mandate, the Advisory Committee Notes provide a reliable source of

insight into the meaning of” a federal rule). Having reviewed the file of this case and

Magistrate Judge Clarke’s order, the Court find no clear error.

      Thus, the Court adopts Magistrate Judge Clarke’s F&R (doc. 32) in its entirety.

Accordingly, the decision of the Commissioner is AFFIRMED, and this action is

dismissed.

      IT IS SO ORDERED.

                 26th day of May 2020.
      Dated this ____



                                    /s/Ann Aiken
                         _________________________________
                                     Ann Aiken
                            United States District Judge




Page 2 - ORDER
